Citation Nr: 0604848	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-33 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable evaluation for 
periarticular osteopenia of the right hand.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel









INTRODUCTION

The veteran had active service from August 1997 to November 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied the 
veteran's claim for a back disability and granted service 
connection for periarticular osteopenia of the right hand, 
and assigned a noncompensable evaluation effective from 
November 15, 2002.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran has a current back disability that is 
causally related to her active service.

2.  The competent evidence of record demonstrates that the 
veteran's periarticular osteopenia is not manifested by 
limitation of motion or pain.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).

2.  The criteria for a compensable evaluation for 
periarticular osteopenia have not been met. 38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5013-5228 to 5230 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC  8-2003.  However, the 
veteran's rebuilt claims folder does not document that VCAA 
notice was provided as to the underlying claim for service 
connection for osteopenia.

Nevertheless, as to both issues on appeal, the VA satisfied 
its duty to notify by means of a June 2004 letter from the 
agency of original jurisdiction (AOJ) to the appellant that 
was issued after the initial AOJ decision.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence.  It also requested that she provide 
any evidence in her possession that pertained to the claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the December 2002 AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to issuance of VCAA notice.  Nevertheless, 
the Court in Pelegrini noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the June 2004 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA examination 
reports.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that she has not 
identified any further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria and Analysis

1.  Service Connection for Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

The veteran asserts that service connection is warranted for 
a back disability.  In this regard, in order to establish 
service connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury, and a 
nexus between the current injury, and an in-service injury.  
In terms of an in-service injury, the record reflects that on 
August 21, 2002, the veteran complained of upper back pain 
and that her back felt tight.  On examination, the examiner 
reported that she had full range of motion on the back, no 
tenderness to palpation, and no deformities.  The examiner's 
assessment was back pain.  The record further demonstrates 
that on her September 2002 separation examination, the 
veteran reported that she was taking medication for back 
pain.

In terms of a current disability, the record reflects that on 
VA examination on August 20, 2002, one day prior to her 
reported in-service complaint, the veteran reported that 
since June 2000, she had experienced upper back pain that 
occurred on the right side of the spine next to the shoulder 
blade and radiated toward the right shoulder.  She also 
indicated that once in 2002, the condition caused her to 
require bedrest and physical therapy.  However, on 
examination the examiner reported that there was no 
tenderness in the back.  In terms of a diagnosis, the 
examiner indicated that there was no pathology of the back to 
render a diagnosis.  

Similarly, on VA examination in October 2004, the veteran 
again complained that her dorsal spine had a sprain or strain 
that radiated around the right shoulder.  She also indicated 
that she got occasional soreness and tenderness in the middle 
back that came and went, but that no specific flare ups were 
noted.  She further reported that repetitive use caused some 
soreness and tenderness in the back.  Additionally, the 
veteran noted that she could do normal daily activity and 
that she was not on any medication.  On physical examination, 
the examiner reported that she ambulated without aids or 
assistance with normal station and gait and had no deformity 
in the spine or right shoulder.  He also indicated that the 
veteran had full range of motion and was pain free in the 
right shoulder.  The examiner also noted that the veteran's 
back showed a little tenderness around the parascapular 
muscles around the right shoulder, but no swelling or 
deformity was noted in the back.  Additionally, the examiner 
reported that the veteran could forward flex to 90 degrees 
and could extend, bend, and rotate multiple times with no 
change in symptomology.  Finally, after stating that no other 
abnormalities were noted on examination of the back, the 
examiner's diagnosis was history of dorsal strain, with no 
residuals on examination.  X-rays of the veteran's spine 
taken in conjunction with the examination revealed that there 
was no significant bone pathology of the dorsal spine.

The Board acknowledges that the veteran's in-service 
complaint of upper back pain on August 21, 2002, occurred one 
day after her August 20, 2002 VA examination which did not 
find any upper back pathology.  Nevertheless, it is 
significant to point out that after on VA examination in 
October 2004, which was subsequent to both the August 2002 
in-service and VA examinations, there was still no evidence 
that she had a current back disability.  As noted above, the 
examiner, after a physical examination and review of her 
claims file, did not find any residuals of the veteran's 
reported dorsal strain.  Neither was any bone pathology of 
the veteran's dorsal spine found on contemporaneous x-rays.  
Therefore, in the absence of any evidence to the contrary, 
the Board concludes that the veteran does not have a current 
back disability.

In conclusion, although the veteran asserts that she has a 
current back disability that is related to service, she is 
not competent to provide an opinion requiring medical 
knowledge, such as medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, the Board finds that 
the competent evidence of record fails to establish that the 
veteran has a current back disability that is related to her 
active military service.  The Board has considered the 
doctrine of resolving all doubt in the veteran's favor, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2005), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a back 
disability.

2.  Increased Evaluation for Right Hand Periarticular 
Osteopenia

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities. 
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a periarticular 
osteopenia disability, the Board may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's periarticular osteopenia is rated by analogy to 
osteoporosis, with joint manifestation.  The Rating Schedule 
provides that osteoporosis with joint manifestations is to be 
rated on the basis of limitation of motion of the affected 
parts, similar to degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5013 (2005). Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).  A 10 percent rating is 
applicable for each major joint affected by limitation of 
motion when the limitation is noncompensable under the 
appropriate diagnostic code.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  It is 
noted, however, that ratings under Diagnostic Code 5003 based 
solely upon X-ray findings with an absence of limitation of 
motion are inapplicable for Diagnostic Code 5013.  Id.

Limitation of motion of the thumb:  A 20 percent rating is 
warranted-for the major or minor arm-with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 10 
percent rating is warranted-for the major or minor hand-with 
a gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A noncompensable rating is warranted-for the major 
or minor hand-with a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2005).

Limitation of motion of the index or long finger:  A 10 
percent rating is warranted-for the major or minor hand-with 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A noncompensable rating is warranted- 
for the major or minor hand-with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2005).

Limitation of motion of the ring or little finger:  A 
noncompensable rating is warranted for any limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2005).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59. See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

In this case, the veteran asserts that a compensable 
evaluation is warranted for her service-connected right 
periarticular osteopenia.  In this regard, as noted above, to 
meet the criteria for a compensable evaluation under 
Diagnostic Codes 5228 to 5230 for limitation of motion of 
digits of the hand, there must be evidence of limitation of 
motion.  However, the Board notes that the evidence of record 
does not establish that the veteran's right hand has any 
limitation of motion in any of the fingers.  In this regard, 
on VA examination in August 2002, the veteran had the 
following ranges of motion in her right thumb: radial 
abduction of 70 degrees, palmar abduction of 70 degrees, MP 
flexion of 60 degrees, and IP flexion of 60 degrees.  The 
measurement of the thumb to the base of the little finger was 
0 centimeters and there was no evidence of ankylosis of the 
thumb.  With respect to the right index finger, middle 
finger, ringer finger, and little finger, the veteran 
reportedly had the following ranges of motion:  DIP flexion 
was 90 degrees, PIP flexion was 100 degrees, MP flexion was 
90 degrees, and there was no evidence of ankylosis.  
Similarly, on VA examination in October 2004, the examiner 
reported that the veteran's hands were essentially normal and 
had full range of motion of all the small joints of all the 
fingers, including thumb, of the right hand.  

Thus, as the evidence does not demonstrate that the veteran's 
fingers have any limitation of motion, the Board finds that a 
compensable evaluation based on limitation of motion is not 
warranted for the veteran's service-connected right hand 
periarticular osteopenia under Diagnostic Codes 5228 to 5230.

As the veteran is not entitled to a compensable evaluation 
for limitation of motion, however, under Diagnostic Code 
5003, a 10 percent rating is applicable for each major joint 
affected by limitation of motion when the limitation is 
noncompensable under the appropriate diagnostic code.  
However, the Board finds that the evidence of record does not 
demonstrate that the veteran has any limitation of motion 
that is objectively confirmed by swelling, muscle spasm, or 
evidence of pain.  In this regard, on VA examination in 
August 2002, the examiner reported that the veteran's range 
of motion was not affected by pain, weakness, or lack of 
incoordination.  Similarly, on examination in October 2004, 
the veteran, who is right hand dominant, complained of 
experiencing soreness and tenderness in the right hand that 
was episodic and came and went.  She indicated that there was 
no specific flare ups, although her symptoms worsened with a 
lot of repetitive use.  However, on examination there was no 
swelling, deformity or tenderness.  Additionally, the 
examiner noted that motion of gripping and grabbing did not 
aggravate or cause worsening of the veteran's symptoms of 
pain and that she had excellent strength and dexterity to the 
thumb and all of the fingers of the hand.  The examiner 
further indicated that on that day's examination repetitive 
range of motion did not change the veteran's symptomology.  

In view of the foregoing, the Board has considered additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The record reflects that the veteran has complained of pain 
on use.  However, as noted above, on VA examination in August 
2002 and October 2004, there was no objective evidence of 
pain, weakness, or lack of endurance or incoordination.  
Therefore, based on the objective findings described above, 
even with consideration of pain on use, there has been no 
demonstration of functional impairment comparable to the 
criteria for a compensable rating under either Diagnostic 
Codes 5228-5230, based on limitation of motion

The Board has also considered whether the veteran is entitled 
to compensable rating under any alternate Diagnostic Code.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Codes 5216-5227 are not for application. 

The Board acknowledges that the veteran has complained of 
experiencing numbness and tingling in her hand.  However, on 
examination in August 2002, the examiner reported that motor 
function was normal in her upper extremities.  He also 
indicated that her sensory function appeared to be normal to 
pinprick and light touch.  Similarly, on examination in 
October 2004, the examiner reported that she had normal 
sensation in the right hand.  Therefore, as the veteran does 
not objectively manifest any neurological deficit, Diagnostic 
Codes 8512 -8730 pertaining to diseases of the peripheral 
nerves, are not for application.

In conclusion, although the veteran believes her 
periarticular osteopenia is more severely disabling than 
indicated by the present evaluation, she is not a licensed 
medical practitioner and is not competent to offer medical 
opinions.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of competent evidence demonstrating limitation of 
motion as a result of her periarticular osteopenia, the Board 
finds entitlement to a compensable rating is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).




ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to a compensable initial evaluation for 
periarticular osteopenia of the right hand is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


